DETAILED ACTION


This action is in response to applicant’s amendment filed on 11/21/2022.  Claims 10-13 are still pending in the present application.  This Action is made FINAL. 
Priority
2.	Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application 17/130,792 and the provisional applications: “base station to transmit information to a user terminal, the information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the information” as recited in independent claims 10 and 13. 

Applicant’s prior-filed application 17/130,792 and the provisional applications show a transmission of information that indicates only capability information related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands. However, this information has nothing to do with transmitting of “information indicating whether first transmission of a first Physical downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”. Therefore, applicant is required to change the relationship continuation to continuation-in-part because this application contains the above matter not disclosed in the prior-filed application.
IDS
3.	The IDS submitted on 11/21/2022 has been accepted.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 include the limitation: “transmit information to a user terminal, the information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the information”. 
A search of the applicant’s specification was conducted and no support in the specification could be found concerning the limitation "transmit  information to a user terminal, the information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the information”. 
In figure 108A of applicant’s drawings, the transmission of information in B2501 is only capability information that is related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands. Thus, this information in B2501 of figure 108A has nothing to do with “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”.  
Specifically, the figure shows information being transmitted in transmission resource B2501(not shown by what element). However, this information is related to the capability field that includes information related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands.  A person of ordinary skill in the art would recognize that field that includes “information related to the capability to support for (simultaneous) communication via modulated signals of a plurality of frequency bands” is not related to transmitting of “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”. Thus, one of the ordinary skill in the art would not reasonably conclude that the applicant had possession of the claimed invention that includes the limitation “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”.
A broad and general description of transmitting capability information does not constitute that applicant had possession of the narrower claimed feature of “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”. 
A search of the specification does not even include the phrase “overlap” and “PDSCH” together in the same paragraph. Only the claims include the limitation found within the claims. Examiner recognizes that the application claims priority to other applications. None of the priority application mention the phrase overlapping. Overlapping only mentioned in priority application No. 17/130792 in paragraphs 413, 414, 436 and 638, but in very different context. E.g., the following phrases were found regarding overlapping:
[0413] A description of transmission beams 1202-1, 1202-2, 1202-3, 1203-1, 1203-2, and 1203-3 overlaps a description given with reference to FIG. 12, and thus a description thereof is omitted.
[0414] A description of terminals 704-1, 704-2, 704-3, 704-4, and 704-5, and receiving directivity 705-1, 705-2, 705-3, 705-4, 705-5, 706-1, 706-2, 706-3, 706-4, and 706-5 overlaps a description given with reference to FIG. 12, and thus a description thereof is omitted.
[0436] A description of a relation between “modulated signal 1” and “modulated signal 2” overlaps a description with reference to FIG. 13, and thus the description thereof is omitted. Here, a description of a relation between “modulated signal 3” and “modulated signal 4” is given with reference to FIG. 21.
[0638] Specifically, a first base station or a first transmission system generates a first packet group which includes data of a first stream, and a second packet group which includes data of the first stream, transmits a packet included in the first packet group in a first period using a first transmission beam, and transmits a packet included in the second packet group in a second period using a second transmission beam different from the first transmission beam. The first period and the second period do not overlap.
[0641] In addition to the configuration of the first base station or the first transmission system, a second base station or a second transmission system further generates a third packet group which includes data of the first stream, and transmits a packet included in the third packet group in a third period using a third transmission beam different from the first transmission beam and the second transmission beam. The third period does not overlap the first period and the second period.
[0643] Further, in addition to the configuration of the first base station or the first transmission system, the third base station or the third transmission system further generates a third packet group which includes data of the first stream, and transmits a packet included in the third packet group in the third period using the third transmission beam different from the first transmission beam and the second transmission beam. At least a portion of the third period overlaps the first period.
[0644] Here, the third base station or the third transmission system may repeatedly set the first period, the second period, and the third period, the third periods repeatedly set may each at least partially overlap the first period, or at least one of the third periods repeatedly set may not overlap the first period(s).
[0645] Further, in addition to the configuration of the first base station or the first transmission system, a fourth base station or a fourth transmission system further generates a fourth packet which includes data of a second stream, and transmits the fourth packet in a fourth period using a fourth transmission beam different from the first transmission beam. At least a portion of the fourth period overlaps the first period.
[0646] Note that the first period and the second period do not overlap in the above description, yet the first period and the second period may partially overlap, the entire first period may overlap the second period, or the entire first period may overlap the entire second period.
Based on full and complete consideration of the prior art documents and current application’s specification, the overlapping of PDSCHs are not mentioned at all much less, the limitations: “to transmit information to a user terminal, the information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the information”.
Therefore, the specification lacks a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention
	Applicant is invited to contact the examiner to discuss the limitation.
Claim 13 recites the same features as claim 1, thus, it is rejected for the same reason.
The dependent claims 11-12 are rejected for being dependent on the rejected base claims 10.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20220217687) in view of Park (US 20220124782) and further in view of Zhou (US 20210007080).
Referring to claim 10, Matsumura discloses a transmitting system for multiple transmission and reception points (TRPs) (abstract, FIG. 1-2 and Par. 5, 18, 24, 34, “multiple TRPs are used. A user terminal according to an aspect of the present disclosure includes: a receiving section that receives a first PDSCH (Physical Downlink Shared Channel) from a first transmission/reception point (TRP), and a second PDSCH from a second TRP whose at least one of time and frequency resources overlaps with the first PDSCH”, “second control of transmitting both of the first HARQ-ACK and the second HARQ-ACK to one of the first TRP and the second TRP, based on downlink control information for scheduling at least one of the first PDSCH and the second PDSCH”), comprising: 
a first base station (Par. 139, “a base station (eNB) of LTE (E-UTRA) is a master node (MN)”); a second base station (Par. 139, a base station (gNB) of NR is a secondary node (SN). In NE-DC, a base station (gNB) of NR is an MN, and a base station (eNB) of LTE (E-UTRA) is an SN); and 
a processor configured to: control the first base station and the second base station to transmit overlapping information to a user terminal (Par. 10, “terminal according to an aspect of the present disclosure includes: a receiving section that receives a first PDSCH (Physical Downlink Shared Channel) from a first transmission/reception point (TRP), and a second PDSCH from a second TRP”. Par. 179, “the transmitting/receiving section 120 may transmit a PDSCH to the user terminal 20. The control section 110 may control the PDSCH so that at least one of time and frequency resources thereof overlap a PDSCH transmitted from another base station 10.” Note that the transmitting/receiving section of the UE receives a first PDSCH (Physical Downlink Shared Channel) from a first TRP, and a second PDSCH from a second TRP whose at least one of time and frequency resources overlaps with the first PDSCH. Further note that the TRPs and base stations are used interchangeably, thus, first PDSCH is from a first base station and second PDSCH is from a second base station), 
the overlapping information first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel (Par. 101, “[0101] PDSCHs #1 and #2 may entirely overlap, may partially overlap, or may not overlap”. Par. 179, “the transmitting/receiving section 120 may transmit a PDSCH to the user terminal 20. The control section 110 may control the PDSCH so that at least one of time and frequency resources thereof overlap a PDSCH transmitted from another base station 10.”); 
and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the overlapping information (Abstract, Par. 10 and 98 and 99, “control section that transmits a first Hybrid Automatic Repeat reQuest ACKnowledgement (HARQ-ACK) for the first PDSCH to the first TRP, and controls first control of transmitting a second HARQ-ACK for the second PDSCH to the second TRP and second control of transmitting both of the first HARQ-ACK and the second HARQ-ACK to one of the first TRP and the second TRP, based on downlink control information for scheduling at least one of the first PDSCH and the second PDSCH.”. Claim 5, “performing, based on radio resource control (RRC) signaling, a first control to transmit first hybrid automatic repeat request acknowledgement (HARQ-ACK) for the first PDSCH and second HARQ-ACK for the second PDSCH by using different uplink resources, and a second control to transmit the first HARQ-ACK and the second HARQ-ACK by using a same uplink resource”. Note that base stations and TRPs are used interchangeably. Further note that after the overlapping of first PDSCH and second PDSCH are detected, in response the control section transmit a first Hybrid Automatic repeat reQuest ACKnowledgement (HARQ-ACK) for each of the first and the second PDSCH. This HarQ-ACK responsive or overlapping of the two PDSCHs for each PDSCH reads on the “perform the first transmission and the second transmission, respectively, according to the overlapping information”).
	Matsumura is silent on the overlapping information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel
In an analogous art Part discloses the overlapping information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel (Park, Par. 385, “When the wireless device is scheduled with full/partially/non-overlapped PDSCHs in time and frequency domain, scheduling information for receiving a PDSCH is indicated and carried by the corresponding PDCCH”. Note that the scheduling information includes the overlapping information indicates partial, full or non-overlapping. Further note that this indication is indicated in the scheduling information transmitted to the terminal. Also see Par. 254, “In an example, the PDSCH and the PDCCH may overlap in at least one symbol. In an example, in response to the PDSCH and the PDCCH overlapping in at least one symbol and the first QCL type being different from the second QCL type, the wireless device may prioritize a reception of the PDCCH associated with the coreset”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Matsumura by incorporating the teachings of Park so that the overlapping information include the degree of overlapping and consequency different response would be taken based on whether the overlapping is full or partial or non-overlapping. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Matsumura is silent on a second PDSCH in a second frequency channel different from the first frequency channel.
In an analogous art, Zhou discloses second PDSCH in a second frequency channel different from the first frequency channel ([0131] In some such aspects, the first PDSCH is transmitted on a first frequency range, and the second PDSCH is received on a second frequency range different from the first frequency range. [0172] In some such aspects, the first PDSCH is transmitted on a first frequency range, and the second PDSCH is received on a second frequency range different from the first frequency range).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of combination by incorporating the teachings of Zhour so that the overlapping could be determined in PDSCHs of different frequencies and fixed and thereby providing solution to the problem when different frequencies are used and they still overlap. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 11, the combination of Matsumura/Park/Zhou discloses the transmitting system according to claim 10, wherein first information in the first PDSCH is the same as second information in the second PDSCH (Zhou, Par. base station 502 signals the PDSCH 548 to the UE 504 by transmitting a PDCCH 546. IN FIG. 5, the PDCCH 546 is transmitted via the third CC 536. In the example in FIG. 5, the UE 504 successfully decodes the PDSCH 548 and transmits a second acknowledgment message in response via PUCCH 550 (e.g., second PUCCH). As illustrated in FIG. 5, in response to decoding PDSCH 548, the UE 504 sends a positive acknowledgment message (ACK) in PUCCH 550. The ACK may be included in an uplink control message, such as a UCI. In some implementations, the UE 504 may not (e.g., may cease) including carrier selection data in the PUCCH 550. To illustrate, the UE 504 ceases to include carrier selection data in subsequent PUCCHs after successful retransmission”. Note that ACKs are sent to acknowledge receipt of a PDSCH, thus, when a PDSCH is not ACKed, a duplicate would be transmitted to the terminal. Therefore, the first information in the first PDSCH would be the same as second information in the second PDSCH. Alternatively, Matsumura teaches an OFDM system as described in at least Par. 148 and 217, and Park teaches a MIMO system in par. 151. It is recognized by one skilled in the art that in the OFDM and MIMO systems, same  information can be transmitted via multiple steams more than once. Therefore, the first information in the first PDSCH would be the same as second information in the second PDSCH ). 
Referring to claim 12, the combination of Matsumura/Park/Zhou discloses the transmitting system according to claim 10, wherein the overlapping information further indicates whether third transmission of the first PDSCH in a first time slot is fully, partially, or non-overlapped in a frequency domain with fourth transmission of the second PDSCH in a second time slot different from the first time slot, and the processor is configured to control the first base station and the second base station to perform the third transmission and the fourth transmission, respectively, according to the overlapping information (Park, Par. 203, “third PUCCH resource set having a PUCCH resource set”. Par. 197, “A third CORESET 1403 occurs at a third symbol”. Zhou, [0092] In a second cycle 714, the base station 702 transmits a PDSCH 752 (e.g., third PDSCH) via the first CC 732. The PDSCH 752 may be signaled by the base station 702 by a corresponding PDCCH (not shown, such as PDCCH 546) via first CC 732. In the example of FIG. 7, the UE 704 is able to successfully receive and/or decode the PDSCH 752. In response to a PDSCH, such as PDSCH 752, UE 704 may transmit an acknowledgment message. In the example of FIG. 7, in response to successfully decoding PDSCH 752, the UE 704 transmits a positive acknowledgment message (ACK) in PUCCH 754 (e.g., third PUCCH). The ACK may be included in an uplink control message, such as a UCI. Also see Zhou, Par. 104, “In a third aspect, alone or in combination with one or more of the above aspects, the uplink transmission includes a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), or both”. Note that a third PDSCH can be transmitted to the terminal in the same fashion as the first and second PDSCHs. Further, the overlapping can be detected that involves the three PDSCHs as disclosed in rejection of claim 10 by Matsumura and the three PDSCHs can be in different frequencies as it was shown by Zhou in the rejection of claim 10).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the  combination by incorporating the a third PDSCHs as disclosed by Park and Zhou and implement the overlapping indications and transmission information techniques disclosed by Matsumura and Park, and thereby providing solution to the problem when three PDSCHs are involved in the overlap. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 13 recites features analogous to the features of claim 10, except that claim 10 is directed to a system that include base stations and a user terminal where the base station transmit PDSCH overlapping information, while claim 13 is directed to only the user terminal of the system claim described in claim 10. Thus, it is rejected for the same reason as set forth above.
Response to Arguments
8.	Applicant’s arguments submitted 11/21/2022 have been fully considered but are they are not persuasive.
With respect to rejection under 35 U.S.C. § 112(a) applicant argues the following: 
In view of the Examiner's comments and questions during the interview, Applicant provides the following comments which explain where the present application provides support for the feature in claims 10 and 13 which recites the following: "information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) ... is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH". In particular, Applicant submits that the above-noted feature is supported at least by Figs. 88-90 and 108A of the present application, as well as paragraphs [1280], [1543], [1544], [1546], and [1284] of the published application (US 2021/0152220). 

Examiner Response:
Examiner respectfully disagrees. Figure 88-90 are depicted below:
One of the ordinary skill in the art would recognize that each of the figures 88-90 show a transmission frame that includes a PREAMBLE part, a CONTROL SYMBOL part and  DATA SYMBOL part. Further, the transmission frames in each of the figures below show that the frames are transmitted by repeaters.
However, none of the figures show or describe that the “transmit information to a user terminal” such that the “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the overlapping information”.
The substantial reason for the 112(a) rejection is there is no description of a transmission of an indication information that indicates whether two frames overlap partially, fully  or they don’t overlap. One skilled in that art recognizes that two communication channels (or frames or subchannels or timeslots) may interfere with each other such that an overlap or partial overlap of channels into each other cause the interference. However, applicant’s description and drawing do not describe that a base station sends an indication or information indicating such overlap or lack of it.
	Each of the figures 88-90 describe a communication frame including a preamble and control parts, however, the figures and specification do not describe that the preamble or control carry information that indicates whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel. Further, figure 108A shows transmission of information but not information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel.
Further, while applicant has shown figures that show two frequency channels overlap or partial overlap, applicant has not described and the descriptions does not describe the other feature of “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency”. This particular limitation has not been reasonably described in the Applicant's Arguments/Remarks.   


    PNG
    media_image1.png
    504
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    844
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    522
    845
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    240
    732
    media_image4.png
    Greyscale


Applicant further argues the following:
Initially, in paragraph [1544] of the published application, it is indicated that "[i]n order for the AP, repeaters, and terminal to achieve communication characterized by efficient data transmission with the communication partner, for example, the AP, repeaters, and terminal transmit the information illustrated in FIG. 108A and FIG. 108B." This paragraph, in conjunction with Fig. 108A, makes it clear that the first and second base stations transmit the "information" as set forth in claims 10 and 13. With respect to Fig. 108A, the following is described in paragraph [1546] of the published application: 
In FIG. 108A, time is represented on the horizontal axis. For example, the capability field is illustrated in FIG. 108A. Part of the capability field includes information B2501 related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands. Information B2501 related to support  for (simultaneous) communication via modulated signals of a plurality of frequency bands is information for notifying whether 
(simultaneous) communication via modulated signals of a plurality of frequency bands is supported or not. However, information B2501 related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands may be transmitted outside of the capability field. 
Further, paragraph [1543] of the published application describes that "[i]n the present embodiment, information transmitted by the access point (AP), repeaters, and terminal described in, for example, Embodiment B 1 through Embodiment B6, as well as operations performed by these devices, will be described". This disclosure indicates that the description in paragraphs [1544] and [1546] of the published application is related to Embodiment B 1. In this regard, it is noted that the description of Embodiment B1 of the present application includes Figs. 88-90. 

Regarding Figs. 88-90, as discussed during the above-noted telephone interview, these figures provide support for the use of the term "overlap" in claims 10 and 13. Regarding the use of the term "overlap" to describe what is depicted in Figs. 88-90, the Examiner questioned during the telephone interview whether a term such as "interleaved" or "mixed" would be more appropriate than "overlap". In response, Applicant submits that the use of the term "interleaved" or "mixed" would be technically incorrect if used to describe the configuration shown in Figs. 88-90 of the present application, and that "overlap" is the correct term. 

In this regard, in claims 10 and 13, the term "overlap" means whether Physical Downlink Shared Channels (PDSCH), as a resource, overlap in the time domain. Fig. 88 of the present application depicts a configuration in which the PDSCHs fully overlap in the time domain, Fig. 89 depicts a configuration in which the PDSCHs partially overlap in the time domain, and Fig. 90 depicts a configuration in which the PDSCHs do not overlap in the time domain. Thus, Applicant stresses that the use of the term "overlap" to describe the configuration shown in Figs. 88-90 is technically correct, and that the application as filed thus provides support for the use of the term "overlap". Applicant submits that the concept of "overlap" is discussed in the above-noted portion of the specification directed to Figs. 88-90. In this regard, as described in MPEP 2163, "[i]f a skilled artisan would have understood the inventor to be in possession of the claimed invention at 
the time of filing, even if every nuance of the claims is not explicitly described in the specification, then the adequate description requirement is met." 
In view of the foregoing discussion, Appellant submits that the above-noted feature of claims 10 and 13 which recites "information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) ... is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH" is supported by the application as originally filed. 

Examiner Response:

Examiner respectfully disagrees and asserts that the above paragraphs describe broadly the fundamental communication frames and lack any description whatsoever of transmitting “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”.  In other words, the claim language is not described reasonably in the specification to persuade a POSIT to recognize that the applicant had possession of the claimed invention. The applicant has broadly shown frequency channels that can overlap but the applicant has not shown, described or argued reasonably and persuasively that the specific language of transmitting “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”.  A broad and general description of frequency channels that may overlap does not translate into possession of a narrower features of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.
	Further, in figure 108A, the transmission of information in B2501 is only capability information that is related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands. Thus, this information in B2501 of figure 108A has nothing to do with “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”.  
While the specification describes, "[i]n order for the AP repeaters, and terminal to achieve communication characterized by efficient data transmission with the communication partner, for example, the AP, repeaters, and terminal transmit the information illustrated in FIG. 108A and FIG. 108B," it does not describe what information includes, e.g., it does not describe information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel.
With reference to figure 108A, the figure shows information being transmitted in transmission resource B2501(not shown by what element). However, this information is related to the capability field that includes information related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands.  
Paragraph 1546 of the applicant’s PG UPB describes the figure 108A as following:
[1546] Part of the capability field includes information B2501 related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands. Information B2501 related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands is information for notifying whether (simultaneous) communication via modulated signals of a plurality of frequency bands is supported or not. However, information B2501 related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands may be transmitted outside of the capability field.
A person of ordinary skill in the art would recognize that field that includes “information related to the capability to support for (simultaneous) communication via modulated signals of a plurality of frequency bands” is not related to transmitting of “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”. Thus, one of the ordinary skill in the art would not reasonably conclude that the applicant had possession of the claimed invention that includes the limitation “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”.
A broad and general description of transmitting capability information does not constitute that applicant had possession of the narrower claimed feature of “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”. 
Thus, based on the above reasons, the applicant has not reasonably shown possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.
Therefore, examiner has determined there is not Sufficient Written Description to Inform a Skilled Artisan That Applicant was in Possession of the Claimed Invention as a Whole before the effective filing date of the claimed invention. Accordingly, the rejection of the claims under 35 U.S.C. § 112(a)  Is maintained.

Arguments regarding Priority under 35 U.S.C. § 119 
Applicant argues the following:

The present application claims priority under 35 U.S.C. § 119. The Office Action, however, has not acknowledged the claim for priority or acknowledged receipt of the certified copy of the priority document. Accordingly, Applicant kindly requests that the Examiner acknowledge the claim for foreign priority and confirm that the certified copy of the priority document has been received. 

Examiner Response:

Applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter. Applicant is required to change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application 17/130,792 and the provisional applications: “base station to transmit information to a user terminal, the information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the information” as recited in independent claims 10 and 13. 
Applicant’s prior-filed application 17/130,792 and the provisional applications show a transmission of information that indicates only capability information related to support for (simultaneous) communication via modulated signals of a plurality of frequency bands. However, this information has nothing to do with transmitting of “information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel”.  
Therefore, applicant is required to change the relationship continuation to continuation-in-part because this application contains the above matter not disclosed in the prior-filed application. 
Regarding IDS, applicant argues the following:

It is indicated in the Office Action that copies of two foreign documents cited in the Information Disclosure Statement of January 21, 2021 were not provided, namely, WO 2011/055536 and WO 2009/154279. 
 Regarding these two foreign documents, it is noted that these documents were submitted in the parent application (App. No. 17/130,792) on December 22, 2020, and that the documents are included in the image file wrapper of the parent application. Further, because the present application is a continuation application, there is no requirement to resubmit copies of IDS documents that were previously submitted in the parent application. 

Examiner Response:

Examiner appreciates the applicant’s cooperation by indicating where to locate the two IDS documents in the prior filed application.  However, it is noted to both documents WO 2011/055536 and WO 2009/154279 are in non-English literature except for the Abstract. Thus, these two docuemnts have been considered only based on the English Abstract. If applicant wishes the entire documents to be considered, it is requested to provide an English translation such documents. Applicant is invited to contact the examiner and discuss this issue further.
Applicant’s arguments regarding 103 (a):
Applicant’s arguments regarding 103 (a) rejection has been fully considered, but they are not persuasive because, applicant’s priory applicants 17130792 and the provision applications do not describe the feature of  “base station to transmit information to a user terminal, the information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the information”. Thus, applicant’s applicant claim for priority has been denied as indicated above under sub-title “Priority” and under 102(a) discussion. Since, the feature of  “base station to transmit information to a user terminal, the information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the information” has not been describe in the priority and divisional application, Park qualifies as a prior art. 
Conclusion
9.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/FRED A CASCA/               Primary Examiner, Art Unit 2644